LOAN AGREEMENT June 17, 2015 City Group LLC (the “Lender”) of 1201 Orange Street, Suite 600, Wilmington, DE 19801, advanced total of USD$35,000 (the “Principal Sum”) to Cell MedX Corp. (the “Borrower”) of 4575 Dean Martin Drive, STE 2206, Las Vegas, NV 89103.The Lender advanced the funds on June 17, 2015. The Borrower agrees to repay the Principal Sum on demand, together with interest calculated and compounded monthly at the rate of six (6) per cent per year (the “Interest”) from June 17, 2015.The Borrower is liable for repayment for the Principal Sum and accrued Interest and any costs that the Lender incurs in trying to collect the Principal Sum and the Interest. The Borrower will evidence the debt and its repayment of the Principal Sum and the Interest with a promissory note in the attached form. LENDERBORROWER City Group LLCCell MedX Corp. /s/ Tom Sharp/s/ Yanika Silina By: Tom Sharp, DirectorBy: Yanika Silina, CFO 1 PROMISSORY NOTE Principal Amount:USD$35,000June 17, 2015 For value received Cell MedX Corp., (the “Borrower”) promises to pay on demand to the order of City Group LLC (the “Lender”) the sum of $35,000 lawful money of United States of America (the “Principal Sum”) together with interest on the Principal Sum from June 17, 2015 (“Effective Date”) both before and after maturity, default and judgment at the Interest Rate as defined below. For the purpose of this promissory note, Interest Rate means six (6) per cent per year.Interest at the Interest Rate must be calculated and compounded monthly not in advance from and including the Effective Date (for an effective rate of 6.17% per annum calculated monthly), and is payable together with the Principal Sum when the Principal Sum is repaid. The Borrower may repay the Principal Sum and the Interest in whole or in part at any time. The Borrower waives presentment, protest, notice of protest and notice of dishonour of this promissory note. BORROWER Cell MedX Corp. /s/ Yanika Silina By: Yanika Silina, CFO 2
